Name: Commission Regulation (EC) No 3322/93 of 2 December 1993 prolonging the first suspension of the advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/22 3 . 12. 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3322/93 of 2 December 1993 prolonging the first suspension of the advance fixing of the import levy for cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EC) No 3069/93 (3) suspended advance fixing of the import levy for durum wheat ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a period, which will make it possible to monitor the situation, if necessary until the arrival of the new harvest in 1994 : HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 3069/93 is hereby replaced by the following : 'Article 1 Advance fixing of the import levy on the products falling within CN code 1001 10 00 is hereby suspended.' Article 2 This Regulation shall enter into force on 4 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 274, 6. 11 . 1993, p. 16.